Name: Council Regulation (EEC) No 2166/80 of 11 August 1980 laying down for the year 1980 certain measures for the conservation and management of fishery resources off the West Greenland coast applicable to vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 212/6 Official Journal of the European Communities 15 . 8 . 80 COUNCIL REGULATION (EEC) No 2166/80 of 11 August 1980 laying down for the year 1980 certain measures for the conservation and management of fishery resources off the West Greenland coast applicable to vessels flying the flag of a Member State fish for deep-water prawn within 1 2 miles of baselines in the fishery zone of Denmark . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas, on 14 April 1980, the Community and Canada signed an Agreement in the form of an exchange of letters extending until 31 December 1980 their Agreement on fisheries concluded on 3 December 1979 , and have held consultations in accordance with the provisions of this Agreement concerning the management during 1980 of common fishery resources in the Davis Strait and Baffin Bay ; Whereas, as a result of these consultations, delegations from each of the two Parties have agreed to recom ­ mend that their authorities adopt certain measures for the conservation and management of these resources, including the fixing of quotas for the vessels of the other Party and conditions for fishing by all vessels in the waters concerned ; Whereas it is appropriate that the Community imple ­ ment these agreed measures, Article 2 1 . Vessels fishing in the fishery zone of Denmark for the quotas established in Article 1 shall comply with the conservation and control measures laid down in this Regulation . 2 . Vessels referred to in paragraph 1 shall keep a log-book in which at least the information given in Annex II shall appear . 3 . Vessels referred to in paragraph 1 over 80 gross registered tons shall transmit by radio to the authori ­ ties of their flag State , in accordance with the rules set out in Annex III , the information specified in that Annex . 4 . The registration letters and numbers of the vessels referred to in paragraph 1 shall be clearly marked on both sides of the bow of the vessel and on the superstructure . Article 3 The authorities of the Member States shall re-transmit the information received from vessels flying their flag to the Commission as follows : 1 . for vessels authorized to fish in the Canadian and Community zones, entry and departure reports which shall be re-transmitted on the day of receipt of the report ; 2 . weekly catch reports which shall mention the following : (a) for vessels authorized to fish in the Canadian and Community zones :  the name of the vessel ,  the date, the time and the geographical posi ­ tion of the vessel ,  quantities of species subject to control caught since the last transmission ; (b) for vessels authorized to fish solely in the Community zone, a summary report of catches made by these vessels . HAS ADOPTED THIS REGULATION : Article 1 1 . The area to which this Regulation applies shall be that part of the fisheries zones of Denmark and of Canada situated within sub-areas 0 and 1 as defined by the Convention on Future Multilateral Cooperation in the North-West Atlantic Fisheries . 2 . Except as provided for in paragraph 3, the catches which vessels flying the flag of a Member State shall be authorized to take in the period I January to 31 December 1980 in the area defined in paragraph 1 shall be limited to the quotas laid down in Annex I. 3 . In addition to the quotas laid down in Annex I , Greenland coastal fishermen shall be authorized to (') OJ No C 197 4 . 8 . 1980 , p. 87 . 15 . 8 . 80 Official Journal of the European Communities No L 212/7 Article 6 Where an infringement is duly established, the compe ­ tent authorities of the Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action which they have taken . Article 4 The Commission , on the basis of the information received from Member States in accordance with Article 3, shall calculate the date at which the quotas laid down in Annex I will be fully utilized, and shall inform Member States that fishing by their vessels must cease from that date . Article 5 The competent authorities of the Member States shall take appropriate steps, including the regular inspec ­ tion of vessels , to ensure the enforcement of this Regu ­ lation . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1980 . For the Council The President G. THORN No L 212/8 Official Journal of the European Communities 15. 8 . 80 ANNEX / Quotas Species Part of the area referred to in Article 1 Quantities (tonnes) Greenland halibut (Rheinhardtius hippoglossoides) Entire area 19 450 Roundnose grenadier (Coryphaenoides rupestris) Entire area 7 200 Deep-water prawn (Pandalus borealis) NAFO sub-area 1 outside 12 miles from base-lines  north of 68 ° N 3 000 (')  south of 68 ° N 19 620 (J ) NAFO sub-area 0 2 500 (') To be fished by Greenland inshore fishermen . ( 2 ) Minus any catches taken in NAFO sub-area 0 . 15 . 8 . 80 Official Journal of the European Communities No L 212/9 ANNEX II All vessels shall have on board a log-book comprising the following information :  vessel name  registration number  licence number (where appropriate)  date  day  month  year  time and position at start of tow  depth  latitude  longitude  type of fishing gear used  number of nets or hooks towed  mesh or hook size  catches by species  amount kept/discarded (in the case of shrimp-fishing only)  total for day  total for voyage  quantity processed today for human consumption  quantity processed today for reduction  total  remarks  master's signature  note to the effect that for each tow during which the limit separating the zones of the two Parties was crossed the catches are allocated half for each zone . No L 212/ 10 Official Journal of the European Communities 15 . 8 . 80 ANNEX III 1 . The information to be transmitted by radio to the flag State of the vessel and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters the area defined in Article 1 ( 1 ), hereafter referred to as 'the zone ' : (a) the information specified under point 1 .4 below ; (b) the quantity (') of each species of fish in the hold . In the event that the fishing operation requires repeated daily entries into the zone, a single communication on first entering the zone will suffice . 1.2.1 . On each occasion the vessel leaves the zone : (a) the information specified under point 1 .4 below ; (b) the quantity of each species caught since the previous transmission ; (c) the quantity of each species trans-shipped since the vessel entered the zone and the identi ­ fication of the vessel of trans-shipment ; (d) the quantity of each species landed in a port of the Community since the vessel entered the zone ; (e) the quantity of discards specified by species since previous transmission (when fishing for prawns only). In the event that the fishing operations require repeated daily exits from the zone, a single communication on the last exit will suffice . 1 .2.2. A notice of leaving at least 48 hours prior to the vessel's scheduled exit from the zone referred to under 1 .1 or that part of ICES division XIV under the fisheries jurisdiction of the Commu ­ nity . 1 .3 . At weekly intervals, commencing on the seventh day after the vessel first enters the zone : (a) the information specified under 1 .4 below ; (b) the quantity of each species caught since the previous transmission ; (c) the quantity of discards specified by species since previous transmission . 1.4. (a) The name, call sign, identification numbers and letters of the vessel , and the name of the master ; (b) the licence number if the vessel is licensed to fish ; (c) the serial number of the message ; (d) identification of the type of message ; (e) the date , the time and the geographical position of the vessel . 2. If it is impossible , for reasons of force majeure, for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . 3 . Form of communications : The information specified under point 1 shall contain the following particulars , which shall be given in the following order :  name of vessel ;  call sign ;  external identification letters and numbers ;  serial number of the message for the voyage in question ; (') For purposes of this Annex, quantities shall be expressed in tonnes round-weight . 15. 8 . 80 Official Journal of the European Communities No L 212/ 11  indication of the type of message according to the following code :  message  when entering the zone : ' IN ,  message  when leaving the zone : 'OUT,  weekly message : 'WKL' ;  the geographical position ;  the date on which fishing is expected to commence ;  the quantity of each species of fish in the hold ;  the quantity of each species discarded since the previous transmission ;  the quantity of each species trans-shipped since the previous transmission ;  the quantity of each species landed in a port of the Community since the previous trans ­ mission ;  the name of the master. 4. The code to be used to indicate the species in the communications referred to above : A : Deep-water prawn (Pandalus borealis) ; C : Greenland halibut (Rheinhardtius hippoglossoides) ; D : Cod (Gadus morrhua) ; F : Halibut (Hippoglossus hippoglossus) ; I : Roundnose grenadier (Coryphaenoides rupestris) ; U : Redfish (Sebastes mannus) ; R : Other.